DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and argument of 6/20/22 are entered.
Claim 1 is amended.
Claims 6, 11, 18-21, 60-63, 66, 72, 76, and 77 are canceled.
	Claims 1, 3, 7-9, 15, and 16 are pending as amended 1/7/22.

Claim Status, Canceled Claims
	In light of the cancelation of claims 6, 11, 18-21, 60-63, 66, 72, 76, and 77, all rejections/objections thereto, are withdrawn.

	Claims 1, 3, 7-9, 15, and 16 are presently considered.

Election/Restrictions
Applicant’s election without traverse of Group I (engineered cells as in Claim 1), as in Claims 1, 3, 7-9, 15, and 16 in the reply filed on 1/7/22 was previously acknowledged.
Applicant’s election of the species of NK cell (from Claim 3), IgG antibody (from Claims 6-8 and 11) in the reply filed on 1/7/22 was previously acknowledged. 
It is noted that the elections for Claims 18 and 21 are not relevant at this point, as the claims no longer exist.

Claims 1, 3, 7-9, 15, and 16 are considered with respect to the elected species, herein. Should other issues be noted during examination to other species, they will also be rejected, even though withdrawn.


Claim Objections
In light of the amendment to Claim 1, the objection to Claim 16, is withdrawn..

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In light of the amendment, requiring GlcNAc bound to the antibody, the rejections of Claim(s) 1 and 7-9 under 35 U.S.C. 102(a)(1) as being anticipated by Mahal, et al. (2001) “A Small-Molecular Modulator of Poly-α2,8-Sialic Acid Expression on Cultured Neurons and Tumor Cells”, Science, 294: 380-82, are withdrawn.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In light of the amendment, requiring antibody bound to GlcNAc, the rejections of Claim(s) 1, 3, 7-9, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Parmar, et al. (2015) “Ex vivo fucosylation of third-party human regulatory T cells enhances anti-graft-versus-host disease potency in vivo”, Blood, 125(9): 1502-06, are withdrawn.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 7-9, 15, and 16, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for antibody labeling of cell surface with antibodies through alpha-1,3-fucosyltransferase to GlcNAc, with an ADP-fucose precursor, does not reasonably provide enablement for other linkages.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The claims are broad, for not specifying the alpha-1,3-fucose linkage to GlcNAc. Instead they encompass any positions for the fucose and GlcNAc.
	The specification certainly teaches that antibodies may be attached to any surface glycan, through any point of the glycan, and through a fucose intermediate (e.g., Brief Description).  The examples demonstrate the use of specific H. pylori α1,3-fucosyltransferase, which was discovered to have a tolerance for large modification of the GDP-Fucose to contain molecules as large as antibodies (e.g., p. 9, penultimate paragraph).  Applicants have also disclosed in their NPL of the same information, Li, et al. (2018) “A Single-Step Chemoenzymatic Reaction for the Construction of Antibody-Cell Conjugates”, ACS Central Science, 4: 1633-41, that this ability of this particular enzyme is key to the ability to do so: “Here, we report the discovery of the remarkable substrate tolerance of Helicobacter pylori 26695 α1,3FucT. This enzyme enables quantitative transfer of a full-length IgG antibody conjugated to the GDP-Fucose donor to LacNAc and α2,3 sialyl LacNAc, common building blocks of glycocalyx, on the cell surface of live cells within a few minutes” (p. 1634, paragraph bridging columns).
	The art recognizes that any particular modification may prevent production of the surface molecule that displays the glycan (e.g., Parmar, et al. (2015) “Ex vivo fucosylation of third-party human regulatory T cells enhances anti-graft-versus-host disease potency in vivo”, Blood, 125(9): 1502-06, teaching that the butyl form will stop production of the protein, and hence, stop its display).  Additionally, any particular modification may alter cell viability, cause cytotoxicity, as well as alter normal interactions to cause dysfunction which may prohibit the purpose of the particular antibody display to begin with (e.g., Armstrong, et al. (2016) “Strategies for cell membrane functionalization” Experimental Biology and Medicine, 241(10): 1098-106, whole article, particularly section labelled “The cell membrane an addressable canvas”).
	Given the very wide variety of positions of attachment on any sugar, the wide number of enzymes which may perform the various attachments, from a very large number of species, and in view of the possibility of detrimental affects by the particular attachment, and showing of a single enzyme in all of biology to be tolerant of these large antibody-modified sugar additions, it would have required undue experimentation to find the enzymes which may be used, to attach at which positions of the sugars, to affect antibody display which has beneficial function, as disclosed.
	Thus, the scope is limited to antibody addition with the H. Pylori α1,3-fucosyltransferase, and its required and resultant structures together, as delineated in the initial paragraph.
Response to Argument – Enablement scope
	Applicant’s argument of 9/20/22 has been considered but is not found persuasive.
	Applicant argues that they have amended accordingly, and thus, the rejection is moot (p. 4).
	Such is not persuasive.  The amendment is much closer than it was before, but the rejection also stipulated the linkage (1,3) was part of the scope.  Applicant has not argued this, nor amended to the same.  Thus, the rejection is maintained on this limited scope.  Applicant may amend to stipulate the specific enzyme or the specific linkage, and this would overcome the rejection.

Art Made of Record
	Li, et al. (2018) “A Single-Step Chemoenzymatic Reaction for the Construction of Antibody-Cell Conjugates”, ACS Central Science, 4: 1633-41, is made of record.  It discloses the same method of decorating cell surface glycosides presently disclosed.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633